Citation Nr: 1823371	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-10 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to VA compensation pursuant to 38 U.S.C. § 1151 for a liver disability, claimed as hepatitis C.  

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  

3.  Entitlement to a disability rating in excess of 70 percent prior to April 10, 2013, for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right sciatic nerve.  

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left sciatic nerve.  

8.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right femoral nerve.  

9.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left femoral nerve.  

10.  Entitlement to an effective date prior to April 10, 2013, for the award of special monthly compensation based on the need of aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Boston, Massachusetts.  

In a January 2018 rating decision, the Veteran was awarded separate compensable ratings for peripheral neuropathy of the right and left upper extremities, right and left sciatic nerves, and right and left femoral nerves.  In a March 2018 statement, the Veteran's representative expressed disagreement with the initial ratings assigned these service-connected disabilities.  Although this March 2018 statement was not on an official Notice of Disagreement Form, the Board notes that the claims for increased ratings for peripheral neuropathy are part and parcel of the increased rating claim for diabetes mellitus. 38 C.F.R. § 4.119, DC 7913 (directing VA to consider and rate separately all compensable complications of diabetes unless part of the criteria used to support a 100 percent rating).  Furthermore, in this case, the RO included these issues on a January 2018 Supplemental Statement of the Case. See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Accordingly, these issues have been added to the title page.

The Veteran also perfected an appeal of the issue of entitlement to special monthly compensation based on the need for the aid and attendance of another person; however, in an August 2015 rating decision, the RO granted special monthly compensation at the aid and attendance rate to the Veteran.  Thus, this issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Veteran previously requested a hearing before a Veterans Law Judge; however, in a November 2016 written statement, he withdrew his hearing request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

38 U.S.C. § 1151 compensation - Liver disorder
Increased ratings - Diabetes, peripheral neuropathy and PTSD

The Veteran seeks 38 U.S.C. § 1151 compensation for a liver disorder.  He also seeks increased ratings for PTSD and diabetes mellitus.  Review of the record indicates outstanding private treatment records for these disabilities which must be obtained prior to adjudication of these claims.  Specifically, the Veteran has reported seeing a private therapist, T.A., L.C.S.W., for treatment of his PTSD.  He also receives treatment from the Lahey Clinic and Lahey Health Services for his liver disease and diabetes mellitus.  VA has a duty to assist a claimant in obtaining private treatment records pertinent to a pending claim.  See 38 U.S.C. § 5103A.  Thus, remand is necessary to obtain these records.

Earlier effective date - Special monthly compensation

The Veteran seeks an effective date prior to April 10, 2013, for the award of special monthly compensation based on the need for aid and attendance.  In the August 2015 rating decision granting this benefit, the RO acknowledged that the Veteran filed a claim for special monthly compensation prior to that date; however, an earlier effective date was denied as the Veteran did not meet the schedular criteria for special monthly compensation prior to April 10, 2013.  Therefore, adjudication of the Veteran's effective date claim must also be deferred, as this issue is inextricably-intertwined with the increased rating issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his claimed liver disability, as well as his service-connected PTSD and diabetes.  This request must include the Lahey Clinic (also listed as Lahey Health) and T.A., L.C.S.W., as well as any other identified private health care providers.  After securing the necessary releases, the RO should obtain these records.  If no such records are available, that fact must be noted for the record.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

